Fritz, J.
This case and this appeal involve the same facts as were involved in the companion case of Ruth L. Suschnick v. Underwriters Casualty Co. et al., ante, p. 474, 248 N. W. 477, which was tried together with this case and the case of Earl Hoenisch vs. the same insurer. The questions of law raised on this appeal are discussed in the decision filed herewith in the case of Ruth L. Suschnick v. Underwriters Casualty Co., ante, p. 474, 248 N. W. 477, and that decision also rules this case.
By the Court. — Judgment affirmed.